AKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/6/21 wherein claims 4, 5, 15, and 35 were amended.  In addition, the Examiner acknowledges receipt of the claims filed 11/25/20.  The claims filed 11/25/20 are a duplicate of the originally filed claims.  
	Note(s):  Claims 1-35 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a compound having the Formula 

    PNG
    media_image1.png
    101
    501
    media_image1.png
    Greyscale
 as set forth in independent claim 1.  In addition, the invention contains claims directed to a compound having the Formula 
    PNG
    media_image2.png
    329
    522
    media_image2.png
    Greyscale
as set forth in independent claim 17.  Furthermore, the invention contains claims directed to the used of the compounds as set forth in claims 23-35.

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 1-16) in the reply filed on 4/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction requirement is still deemed proper and is made FINAL.
	Note(s):  The Examiner acknowledges receipt of Applicant’s elected species as set forth in ‘Clarification of the Record’ section below.  Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claims.  The search was extended to the species cited in the 103 rejection below.  The search was not further extended because prior art was found which could be used to reject the claims.

CLARIFICATION OF THE RECORD
In Applicant’s response filed 4/6/21, the elected species and the values assigned to some of the variables (for example, Y and Linker 2) are not consistent with Applicant’s 

    PNG
    media_image3.png
    462
    757
    media_image3.png
    Greyscale

Claims 1, 3, 4, 6, 12, 13, 15, and 16 read on the elected species.

WITHDRAWN CLAIMS
Claims 2, 5, 7-11, 14, and 17-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 1, 3, 4, 6, 12, 13, 15, and 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the Formula components of 
    PNG
    media_image1.png
    101
    501
    media_image1.png
    Greyscale
 is improper because the alternatives defined by the Markush groupings therein do not share both a single structural similarity and a common use for the following reasons.  (1) The variable Y may be any substance/compound; (2) the variable X may be any substance/compound; (3) the variables Linker 1 and Linker 2 may be any substances/compounds; (4) the variable R2 may be any moiety; and (5) R1 may be any detectable moiety.
The structure lacks a common core as it may comprise a wide variety of rings optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations to phenyl, cysteine, thiol cysteine, nitrile, and substituted alkyl groups, for example.  In addition, independent claim 1 disclose that any detectable label/moiety in combination with any R2 moiety may be utilized.  Thus, there is no common core consistent with in all the structures absent a cysteine which is a common amino acid residue.  Hence, independent claim 1 embraces species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely, the compounds are used for imaging, it should be noted that the genus of compounds do not share a substantial structural feature essential to the utility of the claimed activity/function.  The only component that is probably consistent from one species to another is a cysteine amino acid residue which is common in the pharmaceutical (e.g., peptide) art.  As a result, such a group (a single amino acid residue) would be repugnant to scientific classification because the cysteine amino acid residue alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the cysteine does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 4, 6, 12, 13, 15, and 16:  Independent claim 1 is ambiguous for the following reasons:  (1) the variables Y, X, Linker 1, and Linker 2 are not defined in the claim.  (2) R2 is ambiguous because it is unclear what moiety/moieties Applicant is referring to that compatible with all the other components present in the claim.  (3) 
It is unclear what specific ‘blocking groups’ Applicant is referring to that have the Formula S-R3.  In line 5, the phrase ‘cysteine blocking group’ is referenced.  Is this the same ‘cysteine blocking group’ reference in line 2?  Since claims 3, 4, 6, 12, 13, 15, and 16 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 15:  The claim is ambiguous because only one structure, 
    PNG
    media_image4.png
    344
    865
    media_image4.png
    Greyscale
 appearing in the claim is readable.  Applicant is respectfully requested to submit readable copies of the structures.
	Claim 15:  The claim is ambiguous because there is no period at the end of the sentence.  Thus, it is unclear whether or not Applicant intended to add more text or not to the claim.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (Angew. Chem. Int. Ed., 2011, Vol. 50, pages 2275-2279).
	Ye et al disclose macromolecules that are useful for imaging purposes (see entire document, especially, page 2275, left column, first paragraph; pages 2277-2278, bridging paragraph).  In particular, Ye et al disclose the structure 
    PNG
    media_image5.png
    705
    885
    media_image5.png
    Greyscale
  (page 2278, Figure 3) which meets the limitations of Applicant’s independent claim 1.  The compound of Ye et al may be used to image protease activity.  The compound is a probe that is a conjugate of a peptide substrate of the trans Golgi protease furin which is crucial in homeostasis and diseases ranging from anthrax and Ebola fever to Alzheimer’s disease and cancer (pages 2277-2278, bridging paragraph).  The compound was incubated with cells or cell lysates (pages 2277-2278, bridging paragraph; pages 2278-2279, bridging paragraph).  Thus, both Applicant and Ye et al disclose a compound comprising the components as set forth in independent claim 1.  Hence, the inventions disclose overlapping subject matter.

OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities: various structures throughout the specification are difficult to read (e.g., page 34, lines 10-12; page 35, lines 6-12; page 39, lines 3, 4, and 6).  Applicant is respectfully requested to thoroughly review the disclosure and submit readable copies of all structures.  
Appropriate correction is required.

PRIORITY INFORMATION
It is duly noted that Applicant is claiming priority benefits to Provisional Application 62/731,469 filed 9/14/2018.  Review of this application does not provide support for the full scope of the claimed invention.  However, it is duly noted that Applicant is also claiming benefit to Provisional Application 62/842,173 filed 5/2/2019.  Review of Provisional Application 62/842,173 full supports the claimed invention.  Thus, Applicant is entitled to the 5/2/19 filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 17, 2021